Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendment filed May 22, 2020.
Claims 22-35, 47 and 51-70 have been canceled.  Claims 36, 40 and 41 have been amended.
Claims 1-21, 36-46 and 48-50 are pending in the instant application.
Accordingly, claims 1-21, 36-46 and 48-50 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed November 12, 2021 is acknowledged.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.  
Applicant’s IDS filed August 26, 2020 is acknowledged.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.  


Drawings
The Drawings filed on February 21, 2020 are acknowledged and have been accepted by the Examiner.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 45 recites the limitation, "wherein the treatment for endometriosis comprises a GnRH antagonist".  There is insufficient antecedent basis for this limitation in claim 45 because claim 43, from which claim 45 depends never makes reference to a treatment for endometriosis.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21, 36-39, 42-46 and 48-50 are rejected under 35 U.S.C. 103 as being obvious over Azmy et al. (Medical Research Journal: December 2012 - Volume 11: pages 1-13), in view of U.S. Publication 2014/0024590 A1 to Weidhaas et al. (hereinafter, “Weidhaas”) (submitted on the IDS filed August 26, 2020) and further in view of Marí-Alexandre et al. (Int. J. Mol. Sci., Jan. 2016 Vol. 17: pages 1-16).
The claims are drawn to a method of identifying and treating endometriosis in a female subject, comprising:(a) obtaining a fluid sample from the female subject, wherein the fluid sample comprises ribonucleic acids (RNA); (b) determining an expression level of at least one miRNA or at least one non-coding RNA (ncRNA) from the fluid sample from the subject, wherein the at least one miRNA or the at least one ncRNA is associated with endometriosis; (c) diagnosing endometriosis in the subject based on the expression level of the at least one miRNA or the at least one ncRNA; and (d) administering an initial dose regimen of a Gonadotropin-releasing hormone (GnRH) antagonist to the subject in order to treat the endometriosis diagnosed in the subject in (c) or a method of detecting miRNA or non-coding RNA (ncRNA) in a female subject suspected of having endometriosis, comprising detecting at least one miRNA or at least one ncRNA from a fluid sample from the female subject suspected of having endometriosis, wherein the fluid sample comprises menstrual effluent or menstrual blood or a method of treating endometriosis in a female subject, comprising administering to the female subject an initial dose regimen of an endometriosis treatment when a menstrual blood or menstrual effluent sample from the female subject has a level of at least one miRNA or at least one ncRNA associated with endometriosis.
Azmy et al. teach a method of identifying endometriosis in a female subject, comprising:(a) obtaining a fluid sample (e.g. blood) from the female subject, wherein the fluid sample comprises ribonucleic acids (RNA); (b) determining an expression level of at least one miRNA from the fluid sample from the subject, wherein the at least one miRNA 
Azmy et al. does not teach treating endometriosis in a female subject by administering an initial dose regimen of a Gonadotropin-releasing hormone (GnRH) antagonist to the subject in order to treat the endometriosis diagnosed in the subject.  Also, Azmy does not teach a fluid sample comprising menstrual effluent or menstrual blood.
While the entire reference is relevant and relied upon, Weidhaas discloses a noninvasive method of diagnosing/detecting endometriosis in a subject (para [0015] "the invention provides a method of predicting the risk of developing endometriosis in a subject"), the method comprising the step of: detecting in a biological sample altered expression of at least one miRNA. The level of miRNA expression present in a cell obtained from a subject who has endometriosis may also be compared to a known standard level in the art. See Figure 2, for example.  Moreover, the level of miRNA expression may be compared between an affected cell and an unaffected cell within a subject who has endometriosis, wherein the unaffected cell serves as an internal control.

Weidhaas also discloses further treating the subject for endometriosis.  For example, Weidhaas teach:
Endometriosis is treated by a variety of methods including pain management, hormonal therapy, surgery, and alternative medicine. Pain management for this chronic condition ranges from over-the-counter to prescription-strength drugs. Hormonal therapies attempt to attenuate ovulation by use of oral contraceptives (e.g. progestin, the combination of estrogen and progestin,), progesterone and progestins, testosterone derivatives (e.g. danazol), and gonadotropin releasing hormone (GnRH) agonists or antagonists (e.g. leuprolide (Lupron, Eligard), buserelin (Suprefact, Suprecor), nafarelin (Synarel), histrelin (Supprelin), goserelin (Zoladex), deslorelin (Suprelorin, Ovuplant) and aromatase inhibitors (Femara). Finally, laproscopy or laparotomy may be performed to remove the ectopic endometrial growths. In the most severe situations, major surgery is performed (e.g. hysterectomy, removal of all growths, or removal of ovaries). Removal of these growths can provide pain relief or increase the odds of becoming pregnant. A combination of the any one or more of these treatments has been used to decrease symptoms

Marí-Alexandre et al. teach biofluids that have been proposed as a source for noninvasive biomarkers of endometriosis include, urine, plasma/serum, and menstrual blood.
Regarding those claims that recite repeating steps (a)-(c) or administering or adjusting or terminating initial dose regimens of the GnRH antagonist, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.  In other words, it is not inventive to discover the optimum or workable ranges by routine experimentation and optimization.
A method of detecting miRNA in a female subject suspected of having endometriosis, comprising detecting at least one miRNA from a fluid sample from the 
Before the effective filing date of the claimed invention, it would have been prima facie obvious to devise a method of identifying and treating endometriosis in a subject comprising detecting a level of at least one miRNA and treating the subject based on the detected miRNA level using the teachings and motivation of Weidhaas.
One of ordinary skill in the art would have been motivated and expected success at devising the method claims of the present invention since Azmy et al. teach a noninvasive method in which certain miRNAs are expressed in the blood of control samples and decreased in the blood of women with endometriosis and Weidhaas teach a noninvasive method of detecting miRNA in a subject suffering from endometriosis using a miRNA biomarker and treating the subject based on the detected miRNA level.
For these reasons, claims 1-21, 36-39, 42-46 and 48-50 are obvious over Azmy et al. in view of Weidhaas and Marí-Alexandre et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-21, 36-46 and 48-50 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of copending U.S. Application 17/184,894. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of identifying and treating endometriosis in a subject comprising detecting a level of at least one miRNA and treating the subject based on the detected miRNA level of U.S. Application 17/184,894 overlaps in scope, embraces and encompasses the method of detecting and treating endometriosis in a subject comprising detecting a level of at least one miRNA and treating the subject based on the detected miRNA level of the present invention.  Furthermore, the limitations of the instant claims are provided in the supporting disclosure of the pending patent application as certain preferred embodiments.  
Regarding those claims that recite repeating steps (a)-(c) or administering or adjusting or terminating initial dose regimens of the GnRH antagonist, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.  In other words, it is not inventive to discover the optimum or workable ranges by routine experimentation and optimization.
The present claims and the claims of the copending application are drawn to patently indistinguishable subject matter.  
This is a provisional rejection because the patentably indistinct claims have not in fact been patented.  

******
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of identifying and treating endometriosis in a subject comprising detecting a level of at least one miRNA and treating the subject based on the detected miRNA level of U.S. Application 15/129,663 overlaps in scope, embraces and encompasses the method of detecting and treating endometriosis in a subject comprising detecting a level of at least one miRNA and treating the subject based on the detected miRNA level of the present invention.  Furthermore, the limitations of the instant claims are provided in the supporting disclosure of the pending patent application as certain preferred embodiments.  
Regarding those claims that recite repeating steps (a)-(c) or administering or adjusting or terminating initial dose regimens of the GnRH antagonist, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In other words, it is not inventive to discover the optimum or workable ranges by routine experimentation and optimization.
The present claims and the claims of the copending application are drawn to patently indistinguishable subject matter.  
This is a provisional rejection because the patentably indistinct claims have not in fact been patented.  

******
Claims 1-21, 36-46 and 48-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,982,282 (hereinafter, “’282 Patent”) (submitted on the IDS filed November 12, 2021).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of identifying and treating endometriosis in a subject comprising detecting a level of at least one miRNA and treating the subject based on the detected miRNA level of the ‘282 Patent overlaps in scope, embraces and encompasses the method of detecting and treating endometriosis in a subject comprising detecting a level of at least one miRNA and treating the subject based on the detected miRNA level of the present invention.  
Regarding those claims that recite repeating steps (a)-(c) or administering or adjusting or terminating initial dose regimens of the GnRH antagonist, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In other words, it is not inventive to discover the optimum or workable ranges by routine experimentation and optimization.
The claims of the ‘282 Patent overlaps in scope and fully embraces that which is claimed in the instant invention.  Furthermore, the limitations of the instant claims are provided in the supporting disclosure of the pending patent as certain preferred embodiments.
A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,982,282 is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            Claim 43 is rejected under 35 U.S.C. 101.
The claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 43 is generally directed to identifying microRNA in a sample for the detection of endometriosis.
For step 1 of the 101 analysis, the claims recite a series of steps and, therefore, is a process.  More specifically, the claims are found to be directed to a statutory category of a method of measuring miRNA in a body fluid sample.  

For Step 2A, prong One of the 101 analysis, the claim is drawn to detecting miRNA in a fluid sample from a female subject suspected of having endometriosis.  This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  Thus, the claim is directed to at least one exception, which may be termed a law of nature. 
Recent guidance from the Patent Office requires that the judicial exception be evaluated under a second prong (Step 2A, prong Two) to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element that follows the analysis of the data that is first obtained.  The judicial exception set forth in claim 1 requires steps recited at high level of generality.  See explanation below for clarity. 
The second part, Step 2B of the two step analysis is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Besides the law of nature, the claim recites the step of detecting miRNA in a fluid sample from a female subject suspected of having endometriosis. Obtaining a sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics as evidenced by Azmy et al. (Medical Research December 2012 - Volume 11: pages 1-13), and/or U.S. Publication 2014/0024590 A1 to Weidhaas et al.  Further, the step is recited at a high level of generality.  That is, detecting whether microRNA is present in the sample merely instructs a scientist to use any detection technique (e.g. any sequencing technique, hybridization-based methods, PCR, etc.). When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein, for example. 
The claim is not eligible. When viewed as an ordered combination, the claimed limitations are directed to a judicial exception which is not patent-eligible.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. 
Accordingly, it is maintained that the instant claim is not directed to patent eligible subject matter.


Conclusion
No claims are allowable at this time.


Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635